         Case 1:20-cr-00159-VEC Document 19 Filed 08/18/20 Page 1 of 2




                      MEMO ENDORSED
                                                      August 18, 2020

By ECF                                                   USDC SDNY
                                                         DOCUMENT
Honorable Valerie Caproni                                ELECTRONICALLY FILED
United States District Judge                             DOC #:
Southern District of New York                            DATE FILED: 8/18/2020
40 Foley Square
New York, NY 10007

    Re: United States v. Martin Reyes, 20 Cr. 159 (VEC)

Dear Judge Caproni:

       I write to request a temporary modification to Mr. Reyes’ bail conditions to
allow for a one-day removal of his ankle monitor so that he can safely undergo an
MRI this Friday, August 21, 2020. The Government has no objection. I have
contacted Mr. Reyes’ assigned Pretrial Services officer, Ashley Cosme, to learn her
position on this request, but have not yet heard a response.

       Mr. Reyes was arrested in connection with the above-captioned case on
February 4, 2020. On February 5, 2020, he was released on bail conditions including:
a $75,000 personal recognizance bond signed by two financially responsible persons,
travel limited to the Southern and Eastern Districts of New York, surrender travel
documents and make no new applications, pretrial supervision as directed, drug
testing/treatment as directed, mental health evaluation/treatment as directed, and
home detention enforced by electronic monitoring. For the last six-and-a-half
months, Mr. Reyes has resided at home with his wife, mother, and toddler without
incident. He is scheduled to appear before this Court on September 21, 2020 for a
change-of-plea hearing.

       Mr. Reyes suffers from numerous health conditions that he is working to have
addressed prior to his plea and sentencing in this case. On August 21, 2020, at 4:40
p.m., he is scheduled to have an MRI due to issues with his cervical spine, neck, and
shoulders. However, his doctor has informed him that he cannot undergo an MRI
with an ankle monitor. The MRI will take place at Kolb Radiology on Bainbridge
Avenue in the Bronx. Should this request be granted, Mr. Reyes will follow whatever
procedures the Court and Pretrial Services direct regarding the removal and
replacement of his ankle monitor.
        Case 1:20-cr-00159-VEC Document 19 Filed 08/18/20 Page 2 of 2

Hon. Valerie E. Caproni                                                 Page 2
Re: United States v. Martin Reyes, 20 Cr. 159 (VEC)             August 18, 2020



                                   Respectfully submitted,

                                   /s/ Ariel Werner
                                   Ariel Werner
                                   Assistant Federal Defender
                                   212.417.8770
                                   ariel_werner@fd.org

cc: Juliana Murray, Assistant U.S. Attorney
    Ashley Cosme, U.S. Pretrial Services Officer


               Application GRANTED. Mr. Reyes may remove his
               ankle monitor on August 21, 2020 to undergo an MRI
               at Kolb Radiology. Ms. Cosme is directed to contact
               Mr. Reyes to arrange for an appropriate procedure to
               remove and replace the monitor on August 21, 2020.
               SO ORDERED.



                                               8/18/2020
               HON. VALERIE CAPRONI
               UNITED STATES DISTRICT JUDGE
